 

Exhibit 10.1

 

PROCESSA PHARMACEUTICALS INC.

 

EMPLOYMENT AGREEMENT

 

October 1, 2020

 

This Employment Agreement is entered into as of the date of the last signature
affixed hereto, by and between Processa Pharmaceuticals Inc., a Delaware
corporation (“Processa”), and R. Michael Floyd, (“Employee”).

 

In consideration of the mutual promises and covenants set forth herein, and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, Processa and Employee hereby agree as follows:

 

  1. Position of Employment. Processa will employ the Employee in the position
of Chief Operations Officer (COO) and, as COO, Employee will report to the CEO.
Processa retains the right to change Employee’s title, duties, and reporting
relationships as may be determined to be in the best interests of Processa;
provided, however, that any such change in Employee’s duties shall be consistent
with Employee’s training, experience, and qualifications.           The terms
and conditions of the Employee’s employment shall, to the extent not addressed
or described in this Employment Agreement, be governed by Processa’s Policies
and Procedures Manual and existing practices. In the event of a conflict between
this Employment Agreement and the Policies and Procedures Manual or existing
practices, the terms of this Agreement shall govern.         2. Term of
Employment. Employee’s employment with Processa shall begin on October 1, 2020.
This agreement will remain in effect for 3 years, after which time the agreement
will renew annually, after which time continued employment shall be on an “at
will” basis, unless:

 

  a. Employee’s employment is terminated by either party in accordance with the
terms of Section 5 of this Employment Agreement; or         b. Such term of
employment is extended or shortened by a subsequent agreement duly executed by
each of the parties to this Employment Agreement, in which case such employment
shall be subject to the terms and conditions contained in the subsequent written
agreement.

 

1 | Page

 

 

  3. Compensation and Benefits.

 

  a. Base Salary. Employee shall receive an annual base salary of $87,500, for a
full-time effort, commensurate with other C-Suite Executives in Processa, other
than the CEO. Any increases in Employee’s Base Salary for years beyond December
31, 2020 shall be at the sole discretion of the Processa Board of Directors, and
nothing herein shall be deemed to require any such increase.         b. Stock
Options and Restricted Stock Units. Subject to approval by the Processa’s Board
of Directors (the “Board”), and pursuant to the Processa’s 2017 Stock Plan (the
“Plan”), Processa may grant Employee an option to purchase shares of Processa’s
common stock at the fair market value as determined by the Board as of the date
of grant (the “Option”) and commensurate with other C-Suite Executives in
Processa, other than the CEO. The specifics of the stock options will be
described in the Stock Option Agreement and Stock Option Award provided to the
Employee. Processa may also grant Employee Restricted Stock Units of Processa’s
common stock commensurate with other C-Suite Executives in Processa, other than
the CEO. The specifics of the Restricted Stock Units will be described in the
Restricted Stock Unit Agreement and Restricted Stock Unit Award provided to the
Employee.         c. Incentive and Deferred Compensation. Employee shall be
eligible to participate in all incentive and deferred compensation programs
available to other executives or officers of Processa, such participation to be
in the same form, under the same terms, and to the same extent that such
programs are made available to other such executives or officers. Nothing in
this Employment Agreement shall be deemed to require the payment of bonuses,
awards, or incentive compensation to Employee if such payment would not
otherwise be required under the terms of Processa’s incentive compensation
programs.         d. Employee Benefits. Employee shall be eligible to
participate in all employee benefit plans, policies, programs, or perquisites in
which other Processa executive or officers participate, including the Processa
Stock Option program. The terms and conditions of Employee’s participation in
Processa’s employee benefit plans, policies, programs, or perquisites shall be
governed by the terms of each such plan, policy, or program.

 

  4. Duties and Performance. The Employee acknowledges and agrees that he is
being offered a position of employment by the Processa with the understanding
that the Employee possesses a unique set of skills, abilities, and experiences
which will benefit Processa, and he agrees that his continued employment with
Processa, whether during the term of this Employment Agreement or thereafter, is
contingent upon his successful performance of his duties in his position as
noted above, or in such other position to which he may be assigned.

 

2 | Page

 

 

  a. General Duties.

 

  1. Employee shall render to the very best of Employee’s ability, on behalf of
the Processa, services to and on behalf of the Processa, and shall undertake
diligently all duties assigned to him by the Processa.         2. Employee shall
devote his full time, energy and skill to the performance of the services in
which Processa is engaged, at such time and place as Processa may direct.
Employee shall not undertake, either as an owner, director, shareholder,
employee or otherwise, the performance of services for compensation (actual or
expected) for any other entity without the express written consent of the Board
of Directors.         3. Employee shall faithfully and industriously assume and
perform with skill, care, diligence and attention all responsibilities and
duties connected with his employment on behalf of Processa.         4. Employee
shall have no authority to enter into any contracts binding upon Processa, or to
deliberately create any obligations on the part of Processa, except as may be
specifically authorized by the Board of Directors of Processa.

 

  b. Specific Duties.

 

  1. Plans, coordinates, and oversees all aspects of investor relations, related
meetings, and public relations.         2. Assists the CEO with general
operations of the Company.         3. Other duties as assigned.

 



  5. Termination of Employment. Employee’s employment with Processa may be
terminated, prior to the expiration of the term of this Employment Agreement, in
accordance with any of the following provisions:

 

  a. Termination by Employee. The Employee may terminate his employment at any
time during the course of this agreement by giving 8 weeks’ notice in writing to
the Board of Directors of Processa. During the notice period, Employee must
fulfill all his duties and responsibilities set forth above and use his best
efforts to train and support his replacement, if any. Failure to comply with
this requirement may result in Termination for Cause described below, but
otherwise Employee’s salary and benefits will remain unchanged during the
notification period.

 

3 | Page

 

 

  b. Termination by Employee for Good Reason. The Employee may terminate
employment with the Company for Good Reason. “Good Reason” shall mean the
occurrence without Employee’s written consent, of one or more of the following
events: (i) the Company reduces Employee’s base salary to a salary not typical
of the other C-Suite Executives in Processa, other than the CEO, (ii) the
Company materially decreases Employee’s responsibilities, (iii) the Company
relocates Employee’s principal place of work to a location more than fifty (50)
miles from the location of Employee’s principal place of work on the date of
this Agreement, or (iv) the Company materially breaches the terms of this
Agreement; provided that no such event shall constitute Good Reason hereunder
unless (a) Employee shall have given written notice to the Company of Employee’s
intent to resign for Good Reason within 30 days after Employee becomes aware of
the occurrence of any such event (specifying in detail the nature and scope of
the event), (b) such event or occurrence shall not have been cured within 30
days of the Company’s receipt of such notice, (c) any Termination by Employee
for Good Reason following such 30 day cure period must occur no later than the
date that is 30 days following the expiration of such 30 day cure period.
Employee’s Termination for Good Reason shall be treated as involuntary.        
c. Termination by Processa Without Cause. Processa may terminate Employee’s
employment at any time during this agreement by giving fifty-two (52) weeks’
notice in writing to the Employee. During the notice period, Employee must
fulfill all of Employee’s duties and responsibilities set forth above and use
Employee’s best efforts to train and support Employee’s replacement, if any.
Failure of Employee to comply with this requirement may result in Termination
for Cause described below, but otherwise Employee’s salary and benefits will
remain unchanged during the notification period. Processa, may, in its sole
discretion, give Employee severance pay in the amount of the remaining notice
period in lieu of actual employment, and nothing herein shall require Processa
to maintain employee in active employment for the duration of the notice period.
        d. Termination by Processa For Cause. Processa may, at any time and
without notice, terminate the Employee for “cause”. Termination by Processa of
the Employee for “cause” shall include but not be limited to termination based
on any of the following grounds: (a) failure to perform the duties of the
Employee’s position in a satisfactory manner; (b) fraud, misappropriation,
embezzlement or acts of similar dishonesty; (c) conviction of a felony involving
moral turpitude; (d) illegal use of drugs or excessive use of alcohol in the
workplace; (e) intentional and willful misconduct that may subject Processa to
criminal or civil liability; (f) breach of the Employee’s duty of loyalty,
including the diversion or usurpation of corporate opportunities properly
belonging to Processa; (g) willful disregard of Processa policies and
procedures; and (h) breach of any of the material terms of this Agreement.

 

4 | Page

 

 

  e. Termination By Death or Disability. The Employee’s employment and rights to
compensation under this Employment Agreement shall terminate if the Employee is
unable to perform the duties of his position due to death or disability lasting
more than 90 days, and the Employee’s heirs, beneficiaries, successors, or
assigns shall not be entitled to any of the compensation or benefits to which
Employee is entitled under this Agreement, except: (a) to the extent
specifically provided in this Employment Agreement (b) to the extent required by
law; or (c) to the extent that such benefit plans or policies under which
Employee is covered provide a benefit to the Employee’s heirs, beneficiaries,
successors, or assigns.         f. Termination of Employment for Good Reason
Involving a Change of Control. Employee’s employment with Processa may be
terminated in the event that a Change in Control occurs which is also a Cash
Severance Change in Control (as defined below), and Employee’s employment with
the Company is terminated by the Company Without Cause at any time within the
three (3) month period before the date of such Cash Severance Change in Control
or during the fifty-two (52) week period following the date of such Cash
Severance Change in Control, Employee will receive severance as stated in
Section 5.c.           For purposes of this Section, “Cash Severance Change in
Control” shall mean and include:

 

  i. Acquisition by any “Person” or “Group” of securities entitled to vote
generally in the election of directors (“voting securities”) of the Company that
represent 50% or more of the combined voting power of the Company’s then
outstanding voting securities;   ii. Merger or consolidation in which the
seller’s shareholders no longer control the surviving entity;   iii. Sale of
substantially all assets to an unrelated entity.

 

  6. Confidentiality. Employee agrees that at all times during Employee’s
employment and following the conclusion of Employee’s employment, whether
voluntary or involuntary, Employee will hold in strictest confidence and not
disclose Confidential Information (as defined below) to anyone who is not also
an employee of Processa or to any employee of Processa.

 

  a. “Confidential Information” shall mean any trade secrets or Processa
proprietary information, including but not limited to manufacturing techniques,
processes, formulas, customer lists, inventions, experimental developments,
research projects, operating methods, cost, pricing, financial data, business
plans and proposals, data and information Processa receives in confidence from
any other party, or any other secret or confidential matters of Processa.
Additionally, Employee will not use any Confidential Information for Employee’s
own benefit or to the detriment of Processa during Employee’s employment or
thereafter. Employee also certifies that employment with Processa does not and
will not breach any agreement or duty that Employee has to anyone concerning
confidential information belonging to others.

 

5 | Page

 

 

  7. Expenses. Processa shall pay or reimburse Employee for any expenses
reasonably incurred by him in furtherance of his duties hereunder, including
expenses for entertainment, travel, meals and hotel accommodations, upon
submission by him of vouchers or receipts maintained and provided to Processa in
compliance with such rules and policies relating thereto as Processa may from
time to time adopt.         8. General Provisions.

 

  a. Notices. All notices and other communications required or permitted by this
Agreement to be delivered by Processa or Employee to the other party shall be
delivered in writing to the address shown below, either personally, by facsimile
transmission or by registered, certified or express mail, return receipt
requested, postage prepaid, to the address for such party specified below or to
such other address as the party may from time to time advise the other party,
and shall be deemed given and received as of actual personal delivery, on the
first business day after the date of delivery shown on any such facsimile
transmission or upon the date or actual receipt shown on any return receipt if
registered, certified or express mail is used, as the case may be.

 

Processa Pharmaceuticals, Inc.:

 

Processa Pharmaceuticals, Inc.

7380 Coca Cola Drive

Suite 106

Hanover, MD 21076

Attn: Wendy Guy

 

Employee:

 

Robert Michael Floyd

5817 Ogden Court

Bethesda, MD 20816

 

  b. Amendments and Termination; Entire Agreement. This Agreement may not be
amended or terminated except by a writing executed by all of the parties hereto.
This Agreement constitutes the entire agreement of Processa and Employee
relating to the subject matter hereof and supersedes all prior oral and written
understandings and agreements relating to such subject matter.         c.
Successors and Assigns. The rights and obligations of the parties hereunder are
not assignable to another person without prior written consent; provided,
however, that Processa, without obtaining Employee’s consent, may assign its
rights and obligations hereunder to a wholly-owned subsidiary and provided
further that any post-employment restrictions shall be assignable by Processa to
any entity which purchases all or substantially all of Processa’s assets.

 

6 | Page

 

 

  d. Severability; Provisions Subject to Applicable Law. All provisions of this
Agreement shall be applicable only to the extent that they do not violate any
applicable law and are intended to be limited to the extent necessary so that
they will not render this Agreement invalid, illegal or unenforceable under any
applicable law. If any provision of this Agreement or any application thereof
shall be held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of other provisions of this Agreement or of any other
application of such provision shall in no way be affected thereby.         e.
Waiver of Rights. No waiver by Processa or Employee of a right or remedy
hereunder shall be deemed to be a waiver of any other right or remedy or of any
subsequent right or remedy of the same kind.         f. Definitions; Headings;
and Number. A term defined in any part of this Employment Agreement shall have
the defined meaning wherever such term is used herein. The headings contained in
this Agreement are for reference purposes only and shall not affect in any
manner the meaning or interpretation of this Employment Agreement. Where
appropriate to the context of this Agreement, use of the singular shall be
deemed also to refer to the plural, and use of the plural to the singular.      
  g. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original but both of which taken together shall
constitute but one and the same instrument.         h. Governing Laws and Forum.
This Agreement shall be governed by, construed, and enforced in accordance with
the laws of Maryland. The parties hereto further agree that any action brought
to enforce any right or obligation under this Agreement shall be subject to the
exclusive jurisdiction of the courts of Maryland.

 

7 | Page

 

 

[ex10-1_001.jpg] 

8 | Page

 